 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     MICHAEL HOUK
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    District Court Case No. 1:20-cr-00024-DAD
                                                  (Magistrate Case No. 1:18-po-00307-SAB)
12                    Plaintiff-Appellee,
                                                  APPELLANT’S MOTION TO WITHDRAW
13
     vs.                                          APPEAL; ORDER
14
     MICHAEL HOUK,
15
                     Defendant-Appellant.
16
17
18          Defendant Michael Houk hereby requests to withdraw his appeal.

19          On January 30, 2020, Mr. Houk filed a Notice of Appeal, seeking to challenge the

20   conviction and sentence imposed by the magistrate judge. See ECF No. 40. Mr. Houk now

21   seeks to withdraw his appeal in this matter. Accordingly, Mr. Houk requests that the Court

22   permit him to withdraw his appeal.

23   //

24   //

25   //

26   //

27   //

28   //
 1                                          Respectfully submitted,

 2
                                            HEATHER E. WILLIAMS
 3                                          Federal Defender
 4   Date: February 21, 2020                /s/ Matthew Lemke
                                            MATTHEW LEMKE
 5                                          Assistant Federal Defender
 6                                          Attorney for Defendant-Appellant
                                            MICHAEL HOUK
 7
 8   Date: February 21, 2020                /s/ Michael Houk
                                            MICHAEL HOUK
 9
10
11                                         ORDER

12
            IT IS SO ORDERED. Defendant Michael Houk’s appeal is hereby withdrawn.
13
14   IT IS SO ORDERED.

15      Dated:    February 21, 2020
16                                              UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27

28

                                              -2-
